 PANDICK RESS MIDWEST, INC.473Pandick Press Midwest, Inc. and Chicago Typo-graphical Union No. 16, affiliated with Interna-tional Typographical Union, AFL-CIO, Peti-tioner. Case 13-RC-15259August 25, 1980DECISION AND DIRECTIONBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEPursuant to authority granted it under Section3(b) of the National Labor Relations Act, asamended, a three-member panel has considered ob-jections and challenges to an election held on De-cember 13, 1979,1 and the Regional Director'sreport recommending disposition of same. TheBoard has reviewed the record in light of the ex-ceptions and briefs and hereby adopts the RegionalDirector's findings and recommendations, as modi-fied herein.In his report, the Regional Director recommend-ed that the challenges to six ballots be overruledand the challenge to one ballot be sustained. TheRegional Director further recommended that theEmployer's Objection I be sustained,2and that, if,upon counting the overruled challenged ballots, thePetitioner had obtained a majority, the election beset aside based on this objection. We agree withthe Regional Director's recommendation to over-rule the challenges to the ballots of employeesBarlin, Mikels, Ryan, Whitlow, and Assarian,3andto sustain the Employer's Objection .For the fol-lowing reasons, however, we disagree with his rec-ommendations to overrule the challenge to theballot of Cathyann Garippa and to sustain the chal-lenge to the ballot of Elizabeth Pflum.' The election was conducted pursuant to a Stipulation for Certifica-tion Upon Consent Election The tally was 18 for, and 12 against. thePetitioner; there were 7 challenged ballots, a sufficient number to affectthe results.2 He made no recommendations as to the remaining five objections.3 Member Truesdale is of the opinion that the challenge to the ballotof employee Sandra Assarian raises substantial and material issues of fact.and would remand this proceeding to the Regional Director for a hearingon that challenge if Assarian's ballot is found to be determinative. In thisregard, he notes that the Regional Director found no evidence contary tothe Employer's assertion that Assarian had worked continuously as atypesetter in the composing room with the exception of a brief periodduring the summer of 1979. However. in an affidavit given to the Board(attached to the Petitioner's exceptions to the Regional Director's report),employee Caroline Mann asserts that Assarian attended one of the unionmeetings in or about November 1979. and. while problems in the com-posing room were being discussed. stated that she did not understandwhat the complaining was about, but then indicated "I don't work in thatdepartment " Mann continued: "Eddie Shont, one of the union repre-sentatives chairing the meeting, and organizer, asked her lAssarian] 'Youdon't work in that department?' and she replied 'No. I don't work in thatdepartment."' Mann also refers o a statement by the Employer's vicepresident. Bob Jay. to the effect that Assarian was his administrative as-sistant. Based primarily on this affidavit, Member Truesdale believes thatthe Petitioner has raised issues of fact concerning Assarian's status whichcould best be resolved at a hearing if necessary.251 NLRB No. 58i. The Petitioner challenged the ballot of Cath-yann Garippa on the ground that, since she is thedaughter of one of the Employer's officials, shelacks a community of interest with other unit em-ployees. Relying on Adam D. Goettl and GustGoettl, d/b/a International Metal Products Company,107 NLRB 65 (1953), the Regional Director con-cluded that, despite her father's position in the Em-ployer's management, Cathyann Garippa is not anemployee enjoying a special status allying her withthe interests of management. The Regional Direc-tor therefore recommended that Cathyann Garippabe permitted to vote in the election and that thechallenge to her ballot be overruled. We disagreewith this recommendation.Cathyann Garippa has worked as a typesetter forthe Employer in Chicago since September 10, 1979.She is the daughter of Frank Garippa, whose titleis president of the Employer's operations. Theelder Garippa is not a corporate officer or anowner of the Employer and claims to own lessthan 1 percent of the Employer's open stock.The Employer contends that, despite Frank Gar-ippa's title, his position is equivalent to that of aplant manager at its Chicago facility. CathyannGarippa lives at home with her father and pays noroom and board, although she asserts that she is fi-nancially independent. She has the privilege of herwork hours beginning and ending 2 hours beforeother employees on her shift, but it appears that atleast some other employees have their hours variedto meet their personal needs.4Otherwise, CathyannGarippa does not appear to enjoy any special privi-leges because of her relationship with her father.Concededly the elder Garippa does not possess asignificant ownership interest in the Employer.Nevertheless, he is apparently the top-ranking rep-resentative of the Employer at its Chicago facility.Additionally, Cathyann Garippa lives at home withher father and presumably has virtually daily con-tact with him, contact which must affect the char-acter of her relationship to the workplace. Thus, itappears that Cathyann Garippa has access to man-agement which, although it may not always resultin easily identifiable special privileges, gives her astatus and an area of interest distinct from that ofother employees. Accordingly, we conclude that,as the daughter of the Employer's highest manage-ment representative in Chicago, Cathyann Garippadoes not share a community of interest with therest of the unit, and her inclusion in the unit wouldinhibit the other employees from enjoying "the ful-lest freedom in exercising the rights guaranteed by4 There is no evidence of the employment status of the other employ-ees who have their hours varied to accommodate their personal needsPANDCK PRESS MIDWEST. INC. 473 474DECISION OF NATIONAL LABOR RELATIONS B()ARI)this Act" as provided in Section 9(b). We thereforesustain the challenge to Cathyann Garippa'sballot.52. Elizabeth Pflum was challenged by Petitioneron the basis that she was not on the Employer'spayroll on the eligibility date of the election. TheRegional Director found that, although ElizabethPflum was employed in the composing room onthe election eligibility date (which was October 7,1979), she did not at that time share in the benefitsreceived by other full-time employees, and hencewas a temporary employee. Accordingly, he foundthat she lacked a community of interest with theunit employees, and recommended that the chal-lenge to her ballot be sustained. We disagree.Pflum was initially hired on February 5, 1979,and, about a month later, began working in thecomposing room. She was laid off from April orMay until August 1979. Upon being recalled,Pflum worked for about 2 weeks in the shippingand mailing department, and then returned to thecomposing room where she was still working onthe eligibility date. She did not receive the pensionand hospitalization benefits offered other employ-ees. According to Pflum, in November she wastold by the Employer that she was a regular full-time employee and would thereafter receive thefringe benefits offered by the Employer. Pflumthen began receiving her paychecks from NewYork like the other regular employees, rather thanpaychecks issued in the Employer's Chicago officeas she had received prior to that time. There is noevidence of any other difference between the termsand conditions of her employment and those of theother employees.It appears that the only significant differencesbetween Pflum and other employees in the com-posing department on the eligibility date were herfailure to receive fringe benefits offered other em-ployees, and the fact that her paycheck was issuedby a different facility of the Employer. The Boardhas held, however, that these factors alone are notsufficient to render an employee temporary and in-eligible for inclusion in a unit of regular full-timeemployees.6More importantly, Pflum worked aregular schedule, performed duties that are a regu-lar part of the Employer's operation, and had nodefinite or contemplated date of termination. Ac-cordingly, we conclude that Pflum was not a tem-porary employee, and we overrule the challenge toher ballot.7' Chairman Fanning concurs in sustaining this challenge. He notes thatGarippa's affidavit states that she has borrowed money from her father inconnection with a "car loan" and this is being repaid by deductions fromher weekly salary, apparently without interest. Other affidavits refer tono loan privileges to employees. In addition to the fact that Garippa livesat home without paying room and board, the Chairman concludes thatshe has an area of interest not shared by other unit employees. Cf. TopsClub. Inc., 238 NLRB 928 (1978).3. Since we find merit in the Employer's Objec-tion 1, if the revised tally ordered below revealsthat the Union has obtained a majority, we shall setthe election aside and order a new election.8DIRECTIONThe Regional Director is hereby directed toopen and count the ballots of Sandra Assarian,Jean Barlin, Kellie Mikels, Lorna Ryan, KeithWhitlow, and Elizabeth Pflum; to prepare andserve on the parties a revised tally of ballots; andto issue a certification of results if the tally showsthat the Union has not obtained a conclusive ma-jority.In the event that the Union has received a con-clusive majority, a second election by secret ballotshall be conducted among the employees in theunit found appropriate, at such time as the Region-al Director deems appropriate. The Regional Di-rector for Region 13 shall direct and supervise theelection, subject to the National Labor RelationsBoard Rules and Regulations, Series 8, as amended.Eligible to vote are those in the unit who were em-ployed during the payroll period ending immedi-ately before the date of issuance of the Notice ofSecond Election, including employees who did notwork during that period because they were ill, onvacation, or temporarily laid off. Also eligible areemployees engaged in an economic strike whichcommenced less than 12 months before the electiondate and who retained their status as such duringthe eligibility period and their replacements. Thosein the military services of the United States mayvote if they appear in person at the polls. Ineligibleto vote are employees who have quit or been dis-charged for cause since the designated payrollperiod and employees engaged in a strike whohave been discharged for cause since the com-mencement thereof, and who have not been rehiredor reinstated before the election date, and employ-ees engaged in an economic strike which com-menced more than 12 months before the electiondate and who have been permanently replaced.9Those eligible shall vote whether or not theydesire to be represented for collective-bargainingpurposes by Chicago Typographical Union No. 16,affiliated with International Typographical Union,AFL-CIO.6 F. P. Packaging, Inc., 236 NLRB 239, 241 (1978).See P. Sand and Gravel Company, 222 NLRB 83. fn. 2 (1976).8 As noted at fn. 3 above, Member Truesdale believes that substantialissues have been raised concerning the status of Sandra Assarian Hence.he would open and count he ballots of employees Harlin. Mikes. Ryan.Whitlow, and Pflum. If Assarian', ballol were still determinative, hewould hold a hearing on her status He agrees. hossever. that if any finaltally shows the Petitioner has swon the election then he would direct second election.I [Excelsior Footllote onmitted from publication  PNDICK TRESS MIDW'ES, INC.475MEMBER PENELIO, dissenting in part:Contrary to my colleagues, I would overrule thechallenge to the ballot of employee Cathyann Gar-ippa.It is well settled that "the mere coincidence of afamily relationship between an employee and amember of management does not, without a show-ing of special status for the employee, warrant theexclusion of that employee from a bargaining unitwhere the employee's inclusion in the unit wouldbe otherwise appropriate."10In the present case, the record reveals that em-ployee Garippa is the daughter of Frank Garippa.Frank Garippa is in charge of the Employer's Chi-cago plant, which is equivalent to the position ofplant manager. He is not a corporate officer, andf lbopi Club. nct. 238 NLRB 928 (19781. iyerhaeuser (ompanon SofDLspoah/le Divion. 211 NR1 112 (q74k and Pargas of CrOewct ('trIn.. 194 NlRF3 61(q19711owns less than I percent of the Employer's openstock. Futhermore, employee Garippa is subject tothe same terms and conditions of employment asother employees, and does not enjoy any specialprivileges because of her relationship with herfather. The mere fact that employee Garippa liveswith her parents without paying room and board isinsufficient, given her financial independence, towarrant her exclusion from the unit." According-ly, I would overrule the challenge to her ballot.'2l' Tops Club. Inc., supra I cannot agree ith Chairman Fanning thatan emploee's Sec 7 rights call be eliminated by a mere personal loanfrom a parent to a member of the family living at home that is repaidthrough payroll deduction The loan has no bearing on their relationshipat the workplace other than the method of repayment. Moreov er. there isno eidence in this record that loan privileges have been requested byother employees and denied12 For the reasons fully explicated in my dissenting opinion in MercuryIndustries, Inct.. 238 NLRB 896 (1978), 1 would overrule the Emplo)er'sObjection I. and, in the event that the Petitioner obtains a majority of thevalid votes cast, I would remand this case to the Regional Director forfurther investigation and disposition of the remaining objections filed bythe Employer.ANDICK PRESS MIDEST, [N 475